NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 24 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LUIS FERNANDO ERAZO-GUZMAN,                     No.    16-70094

                Petitioner,                     Agency No. A205-317-136

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 17, 2022**

Before:      CANBY, TASHIMA, and NGUYEN, Circuit Judges.

      Luis Fernando Erazo-Guzman, a native and citizen of Guatemala, petitions

pro se for review of the Board of Immigration Appeals’ order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C § 1252. We deny in part and dismiss in

part the petition for review.

        In his opening brief, Erazo-Guzman does not challenge the dispositive

grounds relied on by the agency in denying his claims for asylum and withholding

of removal. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013)

(issues not specifically raised and argued in an opening brief are waived). To the

extent that Erazo-Guzman proposes a new particular social group in his opening

brief, we lack jurisdiction to consider it. See Barron v. Ashcroft, 358 F.3d 674,

677-78 (9th Cir. 2004) (court lacks jurisdiction to review claims not presented to

the agency). Thus, Erazo-Guzman’s asylum and withholding of removal claims

fail.

        We also lack jurisdiction to consider Erazo-Guzman’s contentions as to the

merits of his CAT claim, the IJ’s evaluation of the evidence, and the IJ’s denial of

a continuance. See id.

        The temporary stay of removal remains in place until the issuance of the

mandate.

        PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          2                                   16-70094